Exhibit 10.6

EXECUTION COPY

INTELLECTUAL PROPERTY SECURITY AGREEMENT

     This Intellectual Property Security Agreement is entered into as of June
29, 2006 by and between SILICON VALLEY BANK, a California corporation (“Secured
Party”) and ULTRA CLEAN TECHNOLOGY SYSTEMS AND SERVICE, INC., a California
corporation (“Grantor”).

RECITALS

     A. Grantor, Bob Acquisition Inc. (and any successor by merger), a
California corporation (“Bob”), and Pete Acquisition LLC (to be renamed UCT
Sieger Engineering LLC), a Delaware limited liability company (“Sieger”,
together with Grantor and Bob, each a “Borrower” and collectively, “Borrowers”)
and Secured Party, are entering into that certain Loan and Security Agreement
dated of even date herewith (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein which are not defined, have the meanings set forth in the Loan
Agreement).

     B. Pursuant to the terms of the Loan Agreement, Grantor has granted to
Secured Party a security interest in all of Grantor’s right, title and interest,
whether presently existing or hereafter acquired, in, to all Intellectual
Property and all other Collateral.

     NOW, THEREFORE, as collateral security for the payment and performance when
due of all of the Obligations, Grantor hereby grants, represents, warrants,
covenants and agrees as follows:

AGREEMENT

     1. Grant of Security Interest. To secure all of the Obligations, Grantor
grants and pledges to Secured Party a security interest in all of Grantor’s
right, title and interest in, to and under its Intellectual Property (as defined
in the Loan Agreement), including without limitation the following:

     (a) All of present and future United States registered copyrights and
copyright registrations, including, without limitation, the registered
copyrights, maskworks, software, computer programs and other works of authorship
subject to United States copyright protection listed in Exhibit A-1 to this
Agreement (and including all of the exclusive rights afforded a copyright
registrant in the United States under 17 U.S.C. §106 and any exclusive rights
which may in the future arise by act of Congress or otherwise) and all present
and future applications for copyright registrations (including applications for
copyright registrations of derivative works and compilations) (collectively, the
“Registered Copyrights”), and any and all royalties, payments, and other amounts
payable to Grantor in connection with the Registered Copyrights, together with
all renewals and extensions of the Registered Copyrights, the right to recover
for all past, present, and future infringements of the Registered Copyrights,
and all computer programs, computer databases, computer program flow diagrams,
source codes, object codes and all tangible property embodying or incorporating
the Registered Copyrights, and all other rights of every kind whatsoever
accruing thereunder or pertaining thereto.

     (b) All present and future copyrights, maskworks, software, computer
programs and other works of authorship subject to (or capable of becoming
subject to) United States copyright protection which are not registered in the
United States Copyright Office (the “Unregistered Copyrights”), whether now
owned or hereafter acquired, including without limitation the Unregistered
Copyrights listed in Exhibit A-2 to this Agreement, and any and all royalties,
payments, and other amounts payable to Grantor in connection with the
Unregistered Copyrights, together with all renewals and extensions of the
Unregistered Copyrights, the right to recover for all past, present, and future
infringements of the Unregistered Copyrights, and all computer programs,
computer databases, computer

-1-



--------------------------------------------------------------------------------





program flow diagrams, source codes, object codes and all tangible property
embodying or incorporating the Unregistered Copyrights, and all other rights of
every kind whatsoever accruing thereunder or pertaining thereto. The Registered
Copyrights and the Unregistered Copyrights collectively are referred to herein
as the “Copyrights.”

     (c) All right, title and interest in and to any and all present and future
license agreements with respect to the Copyrights.

     (d) All present and future accounts, accounts receivable, royalties, and
other rights to payment arising from, in connection with or relating to the
Copyrights.

     (e) All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

     (f) All trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

     (g) Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the rights identified above;

     (h) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

     (i) All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and

     (j) All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing, and all license royalties and proceeds of
infringement suits, and all rights corresponding to the foregoing throughout the
world and all re-issues, divisions continuations, renewals, extensions and
continuations-in-part of the foregoing.

     2. Loan Agreement. This security interest is granted in conjunction with
the security interest granted to Secured Party under the Loan Agreement. The
rights and remedies of Secured Party with respect to the security interest
granted hereby are in addition to those set forth in the Loan Agreement and the
other Loan Documents, and those which are now or hereafter available to Secured
Party as a matter of law or equity. Each right, power and remedy of Secured
Party provided for herein or in the Loan Agreement or any of the other Loan
Documents, or now or hereafter existing at law or in equity shall be cumulative
and concurrent and shall be in addition to every right, power or remedy provided
for herein and the exercise by Secured Party of any one or more of the rights,
powers or remedies provided for in this Agreement, the Loan Agreement or any of
the other Loan Documents, or now or hereafter existing at law or in equity,
shall not preclude the simultaneous or later exercise by any person, including
Secured Party, of any or all other rights, powers or remedies.

-2-



--------------------------------------------------------------------------------





     3. Covenants and Warranties. Grantor represents, warrants, covenants and
agrees as follows:

     (a) Grantor has no present maskworks, software, computer programs and other
works of authorship registered with the United States Copyright Office except as
disclosed on Exhibit A-1 hereto.

     (b) Grantor shall undertake all reasonable measures to cause its employees,
agents and independent contractors to assign to Grantor all rights of authorship
to any copyrighted material in which Grantor has or may subsequently acquire any
right or interest.

      (c) Grantor shall promptly advise Secured Party of any registered
Trademark, Patent or Copyright not specified in this Agreement, which is
hereafter acquired by Grantor.

      (d) Grantor shall not register any maskworks, software, computer programs
or other works of authorship subject to United States copyright protection with
the United States Copyright Office without first complying with the following:
(i) provide Secured Party with at least fifteen (15) days prior written notice
of its intent to register such copyrights or mask works together with a copy of
the application it intends to file with the United States Copyright Office
(excluding exhibits thereto), (ii) execute an Intellectual Property security
agreement, a supplement hereto or such other documents as Secured Party may
reasonably request to maintain the perfection and priority of Secured Party’s
security interest in the copyrights or mask works intended to be registered with
the United States Copyright Office, and (iii) record such Intellectual Property
security agreement or supplement hereto with the United States Copyright Office
contemporaneously with filing the copyright or mask work application(s) with the
United States Copyright Office. Grantor shall promptly provide to Secured Party
a copy of the application(s) filed with the United States Copyright Office
together with evidence of the recording of the Intellectual Property security
agreement or supplement hereto necessary for Secured Party to maintain the
perfection and priority of its security interest in such copyrights or mask
works. Grantor shall provide written notice to Secured Party of any application
filed by Grantor in the United States Patent and Trademark Office for a patent
or to register a trademark or service mark within thirty (30) days after any
such filing.

     4. General. In any action or proceeding between Grantor and Secured Party
arising out of or relating to this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ and other costs and expenses
incurred, in addition to any other relief to which it may be entitled. All
amendments to this Agreement must be in writing signed by both Secured Party and
Grantor. This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all taken together, constitute one Agreement. To
the extent that any provision of this Agreement conflicts with any provision of
the Loan Agreement, the provision giving Secured Party greater rights or
remedies shall govern, it being understood that the purpose of this Agreement is
to add to, and not detract from, the rights granted to Secured Party under the
Loan Agreement. This Agreement, the Loan Agreement and the other Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement, the Loan Agreement and the other Loan
Documents merge into this Agreement, the Loan Agreement and the other Loan
Documents.

     5. Choice Of Law, Venue and Jury Trial Waiver. California law governs this
Agreement without regard to principles of conflicts of law. Grantor and Secured
Party each submit to the exclusive jurisdiction of the State and Federal courts
in Santa Clara County, California; provided, however, that

-3-



--------------------------------------------------------------------------------





nothing in this Agreement shall be deemed to operate to preclude Secured Party
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Secured Party. Grantor
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and Grantor hereby waives any objection that
it may have based upon lack of personal jurisdiction, improper venue, or forum
non conveniens and hereby consents to the granting of such legal or equitable
relief as is deemed appropriate by such court. Grantor hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to Grantor at the address set
forth in Section 10 of the Loan Agreement and that service so made shall be
deemed completed upon the earlier to occur of Grantor’s actual receipt thereof
or three (3) days after deposit in the U.S. mails, proper postage prepaid.

     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW GRANTOR AND SECURED PARTY
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, INCLUDING CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO
ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

     WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

     6. Name Change of Pete Acquisition to UCT Sieger Engineering LLC.
Substantially simultaneously with the consummation of the Acquisition, the name
of Pete Acquisition LLC shall be changed to UCT Sieger Engineering LLC by filing
such name change with the Secretary of State of the

-4-



--------------------------------------------------------------------------------





State of Delaware. From and after such time, all references to Sieger shall mean
UCT Sieger Engineering LLC, a Delaware limited liability company.

[Signature Page Follows]


-5-



--------------------------------------------------------------------------------





     IN WITNESS WHEREOF, the parties have caused this Intellectual Property
Security Agreement to be duly executed by its officers thereunto duly authorized
as of the first date written above.

Address of Grantor: Grantor:       150 Independence Drive ULTRA CLEAN TECHNOLOGY
SYSTEMS Menlo Park, CA 94025 AND SERVICES, INC.         By: /s/ Jack Sexton     

--------------------------------------------------------------------------------

  Name: Jack Sexton    Title:   Chief Financial Officer              Address of
Secured Party: Secured Party:       3979 Freedom Circle, Suite 600 SILICON
VALLEY BANK Santa Clara, CA 95054       By: /s/ Maria Fischer Leaf    

--------------------------------------------------------------------------------

  Name: Maria Fischer Leaf   Title:   Senior Relationship Manager 



--------------------------------------------------------------------------------





EXHIBIT A-1

REGISTERED COPYRIGHTS
(including copyrights that are the subject of an application for registration)

Description   Registration/   Registration/     Application   Application    
Number   Date




--------------------------------------------------------------------------------





EXHIBIT A-2

UNREGISTERED COPYRIGHTS



--------------------------------------------------------------------------------





EXHIBIT B

PATENTS

Description   Registration/   Registration/     Application   Application    
Number   Date           Welding method for forming chromium oxide passivated  
6,172,320   01/09/2001 film at welded portion                   Welding method
for forming chromium oxide passivated   6,518,534   02/11/2003 film at welded
portion                   Method and apparatus for removing leaking gas in an  
6,142,164   11/07/2000 integrated gas panel system                   Automated
tube cutting apparatus and method   6,112,132   08/29/2000           Catalytic
reactor apparatus and method for generating   10/219,988   08/13/2002 high
purity water vapor        




--------------------------------------------------------------------------------



 

EXHIBIT C

TRADEMARKS

Description       Registration/   Registration/         Application  
Application         Number   Date Ultra Clean Technology       2,152,652  
04/21/1998




--------------------------------------------------------------------------------

